Case: 21-50974     Document: 00516206899         Page: 1     Date Filed: 02/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 February 17, 2022
                                  No. 21-50974
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Oscar Contreras-Zamarripa,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-478-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Oscar Contreras-Zamarripa appeals his conviction and sentence for
   illegal reentry into the United States pursuant to 8 U.S.C. § 1326(a) and
   (b)(1). For the first time on appeal, Contreras-Zamarripa argues that treating
   a prior conviction that increases the statutory maximum under § 1326(b) as a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50974      Document: 00516206899           Page: 2     Date Filed: 02/17/2022




                                     No. 21-50974


   sentencing factor, rather than as an element of the offense, violates the
   Constitution. He has filed an unopposed motion for summary disposition
   and a letter brief explaining that he has raised the issue only to preserve it for
   further review and conceding correctly that this argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Because summary disposition is
   appropriate, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
   1969), Contreras-Zamarripa’s motion is GRANTED, and the judgment of
   the district court is AFFIRMED.




                                           2